Citation Nr: 1113593	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to a rating in excess of 20 percent for residuals of right shoulder distal clavicle resection.  

3.  Entitlement to a rating in excess of 10 percent for residuals of open reduction internal fixation of the right first metatarsal with degenerative changes and limitation of motion. 

4.  Entitlement to service connection for sleep apnea.  
 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from May 1998 to October 1999.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).   

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by irritability, anxious and depressed mood, sleep disturbance, exaggerated startle response, hypervigilance, intrusive thoughts, crowd avoidance, hopelessness, suicidal ideation and difficulty with social relationships.  His most recent global assessment of functioning (GAF) score is 49.  His disorder is not manifested by circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once per week; impairment of long-term memory; impaired judgment or abstract thinking; periods of violence; spatial disorientation; or delusions or hallucinations.  Occupational and social impairment with deficiencies in most areas is not shown.  

2.  Even factoring in pain, the flexion and abduction of the Veteran's right (dominant) shoulder is not limited to less than 80 degrees.  Consequently, motion of the right arm is not limited to midway between the side and shoulder.  

3.  The Veteran's right metatarsal disability is manifested by pain at rest and while standing and walking, and some level of weakness and fatigue.  As these symptoms do not prevent him from working full time as a mail carrier or from completing household chores such as mowing the lawn and washing the car, his overall level of impairment from the disability is best described as moderate.   
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2010).

2.  The criteria for the assignment of a rating in excess of 20 percent for residuals of right shoulder distal clavicle resection have not been met. 38 U.S.C.A. § 1155, 5103, 5103A  (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5201, 5203 (2010).

3.  The criteria for the assignment of a rating in excess of 10 percent for  residuals of open reduction internal fixation of the right first metatarsal with degenerative changes and limitation of motion have not been met.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5283, 5284 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in April 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disabilities, VA would consider evidence of the nature and symptoms of his conditions; the severity and duration of his symptoms; and the impact of his conditions and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  No further notice is necessary.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of numerous VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran. The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

A February 2007 VA operative report shows that the Veteran underwent distal resection of the right clavicle.  

An April 2007 VA progress note indicates that the Veteran reported trouble sleeping due to shoulder pain and that he often awakened with his right arm held above his head in flexion, unable to easily recover from this position.  The Veteran noted that he was working as a mailman and that he had no lifting restrictions.  Physical examination of the right shoulder showed 125 degrees flexion with pain beginning at 110 degrees, 140 degrees abduction with pain beginning at 80 degrees, 48 degrees extension without pain and 30 degrees external rotation with pain at 20 degrees.  A later April 2007 VA progress note shows flexion to 120 degrees with pain beginning at 90 degrees and abduction to 135 degrees with pain beginning at 90 degrees.  

VA mental health records on file in 2007 reveal treatment for psychiatric symptoms.  At one point it was noted that appellant's interests included gardening, and watching sports, but because he was working 50 to 55 hours a week he did not get to do them as much as he liked.

VA medical records from March 2008 to August 2008 show ongoing treatment and evaluation for psychiatric disability.  A March 2008 psychiatric assessment indicates that the Veteran reported periods of tightness in his chest.  He also reported problems with his marriage, multiple recent losses of family members, nightmares one to two times per week.  He noted that the only things that made him happy was playing with his son and buying things.  He had thoughts of leaving and going to a monastery but knew he had to work and take care of his family.  He endorsed suicidal ideation but denied intent.  He reported drinking 3 to 4 bottles of beer 4 to 5 times per week.  The Veteran endorsed a decreased need for sleep as well as episodic increased goal directed activity.  He also reported episodes of excessive sleep when depressed as well as isolativeness.  

Mental status examination showed that the Veteran's affect was superficially pleasant but somewhat anxious and irritable.  He reported some problems with his memory in that he would start to do something then forget what he is doing.  The diagnostic assessments were bipolar disorder, PTSD and alcohol dependence.  A GAF score of 45 was assigned.  

A subsequent April 2008 VA psychiatric progress note shows that the Veteran reported that since his antidepressant was discontinued he had been more irritable, yelling and throwing temper tantrums.  Mental status examination was unremarkable.  A May 2008 progress note then indicates that the Veteran reported two occasions in the last week with brief thoughts of shooting himself.  The Veteran did have genus but considered selling them.  Mental status examination showed tired and blunted affect.  He denied current suicidal ideation and indicated that he would never kill himself due to religious belief.  He exhibited some anxiety and some psychomotor retardation.  The psychiatrist suspected that the Veteran had had a drug-drug interaction due to starting lamisil.  

VA psychology progress notes from March 2008 to August 2008 show that the Veteran was receiving individual therapy for PTSD, with a history of alcohol abuse.  An August 2008 note shows that the Veteran had been sober for two months.  The Veteran had switched his antidepressant from Prozac to lexapro and had noted some improvement in his anxiety.  When taking the Prozac he would wake up in the morning with a vague feeling of dear without being able to point to the object of fear.  The feeling would last all day and physically exhausted him.  He did not have this problem with lexapro.  The Veteran indicated that he was trying to improve as a father and husband by spending some time with his son.  However, his wife expected him to take the 2 1/2 year old to the pool and he did not want to look after him without a companion.   

On May 2008 VA joints examination, it was noted that the Veteran had had right shoulder surgery in February 2007.  The Veteran reported that the pain that he had prior to the surgery had disappeared but that he was having new discomfort in the shoulder area.  He also reported having some locking when he slept at night if he held his arms above his head.  The examiner noted that when the Veteran was discharged following the surgery he was noted to have full range of motion but he had some pain on forward flexion and on abduction beyond the 100 degree range.  The Veteran was currently working as a clerk for the postal service and reported missing four to five days of work over three years due to back and shoulder problems.  He was taking Etodolac and Vicodin on a PRN basis for back, shoulder and neck pain.  The examiner noted that the Veteran is right hand dominant.  

On physical examination, range of motion testing of the shoulder showed some discomfort on forward flexion at the 100 degree point but the Veteran was able to continue the range of motion up to approximately 150 degrees.  Shoulder abduction was from 0 to 160 degrees with discomfort also in the area of about 120 degrees.  The Veteran had symmetrical strength as compared to the left shoulder.  There was no atrophy or neurological deficits.  Sensation was within normal limits as well as temperature.  Shoulder external rotation was from 0 to 80 degrees.  Strength was 5/5 with a normal neurovascular and sensory examination.  After four repetitions in all dimensions there was no significant change in the Deluca criteria.  There was no muscle wasting of the right shoulder.  X-rays showed that the distal 3cm of the clavicle had been resected.  The coraclavicular distance was normal.  There were no fractures or dislocations seen and the joint spaces and soft tissues were otherwise normal.  There were no degenerative changes.  

There was no pain on palpation and no heat or redness.  There was no fatigability although endurance was expected to be somewhat reduced.  The Veteran did not use any assistive devices.  There were no significant signs of inflammatory arthritis or constitutional symptoms.  There were no apparent effects on the Veteran's occupation.  The examiner commented that the Veteran's residuals of the right clavicular surgery included some decreased range of motion and some residual discomfort and locking of the right shoulder.  The examiner noted that the Veteran's preoperative diagnosis had been acromioclavicular arthritis, degenerative, right acromioclavicular joint.  No degenerative changes were noted on X-ray.  

On May 2008 VA foot examination, the Veteran reported pain experienced in the right foot, specifically the region of the first metatarsal cuneiform joint with some associated pain along the dorsal lateral aspect of the right foot aggravated by prolonged walking and standing activity.  It was noted that the Veteran was positive for weakness to the right foot with repetition as compared to the left.  He was also positive for stiffness in the region of the first metatarsal cuneiform joint especially with initial weight bearing following periods of rest.  There was seldom swelling to the right foot noted at the end of the day as compared to the left but this was also aggravated by standing and walking.  The right foot was negative for redness but positive for fatigue and lack of endurance, often causing the Veteran to take multiple breaks during the day as a mail carrier.  His symptoms were not present at rest but were aggravated by standing and walking, pointing to the medial plantar surface of the right foot in the region of the first metatarsal cuneiform joint.  This often involved the medial plantar aspect of the right midfoot.  

The Veteran was noted to be taking Etodolac and Vicodin for pain in the foot and shoulder.  He reported that the medication produced mild to moderate improvement in the foot pain.  He also reported flare-ups of joint pain with inclement weather and with extended walking and standing while at work and attempts at participating in sports with his children.  Sitting was an alleviating factor as was the pain medication.  He did not utilize crutches, canes or corrective shoes.  He did receive prescribed orthotic inserts which provided moderate improvement as compared to weight bearing activity without them.  He also occasionally used an off the shelf ankle support for physical activity, including prolonged work activity.  The examiner noted that the Veteran underwent tendon reattachment to the base of the first metatarsal/medial cuneiform articulation right foot in service.  The mechanism of injury was a motorcycle accident during service.  

The examiner noted that the Veteran was in the process of transferring to a postal clerk position as he was having difficulty with his duties as a mail carrier secondary to his upper and lower extremity problems.  Carrying the mail bag aggravated his shoulder condition and right foot condition.  He also complained of the inability to participate in sporting activities with his children including soccer, baseball and basketball without experiencing pain to the right foot.  He was able to perform activities of daily living independently.  Functional limitations were 30 to 40 minutes of standing with walking up to three to four blocks before having to sit down.  

Physical examination showed faint telangiectasias along the medial aspect of the heel, right more so than the left.  There was no edema and the skin temperature gradient was within normal limits.  Pulses were palpable.  Neurological evaluation showed intact reflexes, vibratory sensation and protective threshold.  Sharp/dull discrimination was intact to the foot bilaterally without deficit along the surgical scar of the right foot.  Dorsiflexion, plantar flexion, inversion and eversion strength of the foot was +5/5 bilaterally against resistance.  

Musculoskeletal examination showed that repetitive dorsiflexion and inversion of the right foot demonstrated a mild weakness 4+/5 on repetition as compared to the left.  There was also mild fatigue secondary to pain  as compared to the left foot on repetition.  Passive first metatarsal phalangeal joint range of motion was within normal limits, nontender and without crepitus.  Dorsiflexion measured 70 degrees passively, with 20 degrees of plantar flexion, and range of motion was essentially unchanged upon repetition.  Left foot passive range of motion was similar.  

Discomfort was elicited with direct compression along the dorsal, medial and plantar surfaces of the first metatarsal cuneiform joint of the right foot.  The left foot was nontender.  There was limited range of motion of the first metatarsal cuneiform joint as compared to the contralateral limb.  There was no crepitus noted bilaterally.  Pain was also elicited with compression of the plantar medial arch of the right foot with central and lateral aspects nontender to compression.  Mid tarsal and subtalar joint range of motion was within normal limits bilaterally, nontender and without crepitus.  The medial arch was maintained in a relaxed calcaneal stand, which measured 3 degrees valgus bilaterally.  There was mild discomfort with direct compression of the sinus tarsi of the right foot, nontender on the left.  

X-rays showed the presence of a small metallic tendon anchor at the first metatarsal.    There was mild dorsal spurring of the talonavicular joint and naviculocuneiform joint right foot noted on lateral view.  There was mild degenerative change to the medial aspect of the first metatarsal medial cuneiform joint of the right foot on anterior/posterior view.  The findings did not appear to have progressed significantly as compared to prior films.  The pertinent diagnostic impression was degenerative joint disease of the  right foot, status post open reduction internal fixation with tendon reattachment with soft tissue anchor of the right foot.  

The examiner commented that the objective evidence of pain and subjective complaints of pain to the right foot were related to the in-service injury.  The degenerative changes noted on the X-ray were consistent with post-traumatic sequelae and therefore were at least as likely as not related to the injury.  Mild weakness/fatigue to the right foot with repetition was also related to the injury.  The examiner did not find any incoordination or instability.  The symptoms did cause a degree of adverse effect with weight bearing activities though no obvious debilitation was noted.  The examiner found that it was merely speculative to comment on limited motion as it pertained to flare ups and the subjective nature of the Veteran's pain.  However, his symptoms were consistent with his history of injury, prior surgery and clinical and radiographic pathology.  

On May 2008 VA examination, the Veteran was noted to have had problems with depression for a long time.  He was also noted to have reported apparent panic attacks occurring once every 1 to 2 months.  He described having nightmares about traumatic events he witnessed in Iraq.  He indicated that he felt on edge all the time.  He reported that he had a good wife but admitted that he was picayune over little things and that they were attending marital counseling.  He was interested in gardening and watching sports.  

The Veteran reported nightmares two to three times per week and also other occasional reminders of the war.  When he would see people from Puerto Rico, he was reminded of a boy he saw with a burnt arm in Iraq.  He reported recurrent and intrusive recollections of this nature.  

He reported that he avoided attending war groups or celebrations.  He avoided expressing any feelings about war trauma.  He avoided activities, places and people who aroused recollections of the war.  He indicated that he was unable to recall certain aspects of the trauma.  He would begin a statement to the examiner and then stop half way before finishing it.  There were feelings of detachment and estrangement.  There was also a sense of a foreshortened future.  

The Veteran reported difficulty falling asleep.  He admitted to angry outbursts at his wife for minor changes in daily routine.  He had difficulty with concentration.  He showed hypervigilance toward foreign nationals and he showed exaggerated startle response to sudden loud noise.  The examiner noted that the Veteran's stressors appeared to be severe enough to cause vocational impairments.  He had to change jobs frequently and he was not sure he could last on his current job due to chronic back, neck and leg pain.  He stated that his marriage was threatened and he sensed changes in the quality of his life.  

Mental status examination showed an anxious mood but a linear and coherent thought process.  His speech was fluent and he showed good eye contact.  He admitted to recent heavy drinking, around four to five beers per night.  He had been sober since March but he did not attend AA and his wife feared that he might relapse.  He had severe depression as secondary to his PTSD symptoms.  He had poor insight into his condition but he had fair judgment to the extent that he contracted for safety and he was seeking treatment.  He showed appropriate judgment with the help of medicine and therapy.  He did not show significant cognitive deficits on mini mental status examination.  He intended to complete college training in order to seek less physically demanding employment and he was competent to handle his finances.  

Psychiatric testing indicated that the Veteran may have been reporting more symptoms on the testing than seen in most patients.  The examiner attributed this to the Veteran feeling as if he had few resources to deal with his problems.  Testing also tended to show that the Veteran was experiencing severe emotional distress with negativity and dysphoria.  He was depressed, agitated, anxious and guilty.  He had lost his desire to work out his problems and had had serious disagreements with people who were close to him.  He reported that he had problems with attention, concentration and memory.  He felt his judgment was not as good as it had been in the past.  He was lacking in self-confidence and having difficulty making decisions.  He reported a number of neurologic and gastrointestinal symptoms that may have reflected a psychiatric process.  He felt tired, weak and without energy a good deal of the time.  He had a strong urge to do something shocking or harmful.  He was likely to abuse alcohol and had an increased risk of suicidal behavior.  He was found to have a poor prognosis.

The Veteran reported that when his life got difficult, it made him feel that he just wanted to give up.  He disliked having people around him and did not care to make friends.  There was a sense of hopelessness and feeling overwhelmed.  He lacked a positive emotional engagement in his life and tended to be on guard with people who were somewhat friendly.  He perceived the future as uncertain and the examiner noted that he should be monitored for potential danger to himself and others during therapy.  Testing more generally showed the presence of PTSD with related symptoms of depression and anxiety.  He reported the inability to relax, irritability, feeling sad and unworthy, indecisive and hopeless.  The testing also indicated that his levels of depression and anxiety were severe.

The examiner noted that the psychometric findings were consistent with the information gathered during the clinical interview for the presence and level of symptomatology.  The examiner found that the Veteran was able to do his activities of daily living.  The diagnosis was PTSD, severe, chronic with depression.  The examiner assigned a GAF score of 49.  

In his July 2008 notice of disagreement, the Veteran indicated that he had a great deal of problems related to depression.  Just having a conversation with his wife was tiring and hard to do.  It was equally hard to interact with either of his brothers.  He didn't attend family functions and he didn't have any close friends.  He avoided conversation with his coworkers most of the time.  He would have outbursts at home where he would lose patience/control and throw or break things.  He was not violent toward his family or others because he really did not want to harm or injure anyone.  He noted that he did have fleeting thoughts of suicide a few times per week.  They would not last long and he had not acted on them.  

In regard to his shoulder and foot, he noted that he had pain every day, throughout the day.  Sometime the pain was sharp and lasted only a few seconds.  At other times the pain was deep, throbbing, persistent pain in either or both areas.  There were times when just walking or turning while walking would elicit pain.  He also experienced pain at rest, such as sitting or lying down.  Simply things like starting the lawnmower, carrying groceries or helping to put his son in the tub caused pain in his shoulder.  He could not run after his son due to his foot.  He still felt pain during the VA examination even with taking his pain medication beforehand.  He did not feel that he could have moved his shoulder as much as he was able to during the examination without the use of the medications.  

In his September 2009 Form 9, the Veteran indicated that he felt that a rating of 70 percent for his PTSD was appropriate.  He noted that he did have suicidal thoughts a few times per month related to guilt from killing teenage conscripts while in Iraq.  He also noted that he had been unable to finish his college coursework.  Regarding the shoulder, the Veteran felt that a 30 percent rating was warranted.  He noted that he felt pain in his shoulder area well before his arm was raised to shoulder level in spite of taking pain medication.  He had shooting pain in the shoulder area whether he was using it or not.  There was also a burning sensation around the incision.  If he turned suddenly, he felt pain in his shoulder as well.  Regarding the foot, he noted that he had pain at rest around the area where the pin was inserted, most often when he would first get up and start working.  At least three to four times per week the foot would hurt even while he was sitting down, a throbbing pain that lasted a few minutes.  Movement of the foot without weight on it would sometimes cause pain to shoot through the area.  What he experienced was not discomfort but pain.  

On December 2009 VA foot examination, the Veteran reported pain in the right first metatarsal, along with weakness and stiffness.  There was no swelling or heat.  He did have redness, fatigability and lack of endurance.  The pain was 4 out of 10 in intensity.  His symptoms at rest were a burning pain, up to a level of 2 out of 10.  On standing and walking, the pain would go up to a 4, sometimes a 5 or 6, and was more of a throbbing pain while walking.  The Veteran had received inserts, which helped with the pain from walking.  He was also taking Motrin.  

The Veteran indicated that he experienced flare-ups about four times a month with pain up to a 5 or 6.  The duration was one day per flare-up and the precipitating factor was activity.  The alleviating factors were rest and Motrin.  The Veteran did not report additional limitation of motion on flare-up, just more pain.  The Veteran noted that he would try to sit down at work to rest his foot and he noted that he was sitting more during his daily activities.  He could not run.  He indicated that he could stand for 20 to 30 minutes before he felt pain and needed to sit down.  He could walk a quarter of a mile before experiencing pain.  

Physical examination showed intact vascular and neurological functioning.  The Veteran did have painful range of motion of the first metatarsophalangeal joint and also pain on range of motion of the mid tarsal joint.  He had pain on palpation in the right first metatarsal.  There was no instability or weakness but there was tenderness.  There was active range of motion of the right great toe.  X-rays showed some arthritic changes at the right first metatarsal cuneiform joint with minimal spurring and a metallic anchor situated in the first metatarsal base.  

The examiner commented that the Veteran had posttraumatic arthritis that was more likely than not caused by his injury to the right first metatarsal which was sustained while on active duty.  The arthritis limited his range of motion and his daily activities and he did experience flare-ups monthly.  

On December 2009 VA shoulder examination, the Veteran reported that his pain had gotten worse.  He again complained of stiffness and locking of the shoulder.  He was taking hydrocodone, which  helped with his shoulder, neck and low back pain.  He also took Etodolac for all of these pains.  He did not use any assistive devices.  

The Veteran reported that the shoulder locked up at nighttime 1 to 2 times per week while he would sleep with his arm over his head.  His pain level would rise to an 8 out of ten at that time.  On a day to day basis, the pain level was more like a 3 or 4 but with medication it could get down to 0.  However, turning quickly or raining the shoulder above a certain level could result in the pain returning.  It was very sharp for a few seconds on raising his arm until he brought his arm down by his side.  For normal day to day activities he did not have any limitations except that he did not do any heavy lifting with the right upper extremity due to pain in the right shoulder.  He also denied any weakness in the right upper extremity.  Washing the car, cutting the grass or cleaning the house could cause a flare up to a pain level of 4.  However, after he would take a break for 5 or 10 minutes he could get back to the activity and accomplish the task and he was not limited in performing these daily activities.  Sometimes his pain would down to a level of 1 even during these activities.  

The Veteran reported that movements requiring an outstretched hand could cause pain at level 4 and that once he returned the hand to a normal position he would not have any pain.  He did not give any further information regarding flare-ups.  

Physical examination showed that the Veteran was pleasant and cooperative.  He was very muscular, well built and well nourished.  He did not have any difficulty donning and doffing his shirt using the right arm.  There was no tenderness noted on examination although the veteran indicated that he did experience slight discomfort in the distal clavicle area.  Active, passive and repetitive range of forward flexion was to 170 degrees; however, the Veteran reported that at 90 degrees he started having pain at level 1.  Then at 160 degrees, the pain increased to level 3.  On coming down, he did not have any pain.  Repetitive range of motion remained the same without any additional complaints of pain.  Active abduction was to 170 degrees; however, he stated that about 90 degrees he started having mild discomfort, which gradually got to level 4 by the time it went to 170 degrees.  Passive abduction was to 175 degrees.  He did not appear do be in any discomfort but stated that at 175 degrees he did experience some discomfort.  Repetitive range of motion remained essentially the same, although the Veteran's preferred range of motion was to 170 degrees, with slight discomfort.  Extension was 40 degrees actively, 50 degrees passively and at 40 degrees the Veteran stated that he had pain at level 1 or 2 and at 50 degrees of passive extension the pain remained at a level 2.  Repetitive range of motion remained the same without any additional complaints.  

The Veteran was able to reach his back to the T1 vertebra on the right side, which was symmetrical to that of the left side.  He did not have any difficulty reaching the opposite shoulder.  While in supine position, external rotation was 85 degrees with mild discomfort at 80 degrees actively and 90 degrees passively with mild discomfort from 85 to 90 degrees.  Repetitive range of motion remained the same.  Internal rotation activity was 65 degrees without any complaints of pain.  The Veteran was able to rotate up to 75 degrees with mild to moderate discomfort between 65 and 75 degrees.  Passive internal rotation was 75 degree with mild discomfort from 70 to 75 degrees.  Repetitive range of motion remained the same.  Apprehension test was negative.  Manual muscle strength was normal without any complains of pain or discomfort.  There was no evidence of any give away weakness.  Sensation was intact in both upper extremities and no atrophy of the muscles was noted.  Deep tendon reflexes were 2+ and symmetrical.  

The examiner noted that functionally the Veteran was independent in transfers and ambulation without assistive devices.  He opined that during flare-ups the Veteran might experience some additional limitations of range of motion temporarily.  There was no evidence of loss of dexterity or coordination and no evidence of atrophy or weakness.  The examiner noted that fatigue is a subjective complaint and that Veteran did not have any complaints of fatigue.  

X-rays of the right shoulder indicated changes of resection at the distal right clavicle.  The remainder of the study was normal.  The examiner found that the Veteran was able to maintain his employment and daily activities as needed and that he was very sedentary.  He did not have any limitations in his day to day activities other than to refrain from heavy weight lifting with the right upper extremity.  The diagnoses were status post distal clavicle resection due to impingement syndrome and chronic rotator cuff syndrome of the right shoulder. 

On January 2010 VA psychological evaluation, it was noted that the Veteran was regularly taking Lexapro for PTSD.  He reported that without the medication he would have severe panic attacks.  He was not currently receiving group therapy or individual psychotherapy.  The Veteran reported a good relationship with his children but complained of frequent arguments with his wife.  He indicated that he was socially isolated and immersed himself in work as a postal carrier and sought the solitude of the work environment.  He indicated that he worried over his health and that he would die before age 55.  He complained of irritability and emotional numbing.  He was frustrated that he could not recover the motivation to complete his undergraduate education even thought he was interested in the subject matter.  He was pessimistic about his capacity to recover from PTSD.  He contended that he would be totally unable to cope without the use of the medication.  He had not been using alcohol.  

Mental status examination showed that the Veteran was cooperative, friendly, relaxed and attentive.  His affect was normal and his mood was dysphoric.  His attention was intact and he was fully oriented.  His thought process was unremarkable and his thought content included suicidal ideation.  He understood the outcome of his behavior and his intelligence was above average.  He also understood that he had a problem.  The examiner noted that the Veteran had sleep apnea, which contributed to fatigue during the day.  There was no indication of inappropriate behavior, ritualistic behavior or homicidal thoughts.  The Veteran did not report current panic attacks.  He had had persistent thoughts that he'd be better off dead or hurting himself in some way, nearly every day over the past two weeks.  He denied any imminent plan but expressed concern for his future.  

He was able to maintain personal hygiene and did not have any problems attending to his activities of daily living.  The examiner noted that the Veteran's PTSD symptoms included persistent re-experiencing of traumatic events, persistent avoidance of stimuli associated with the trauma, numbing of general responsiveness and persistent symptoms of increased arousal, including difficult falling or staying asleep irritability, anger, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner noted that the symptoms were chronic and that over the past month, the symptoms had been rated as moderate to severe based on psychological testing.

The examiner found that the Veteran knew the amount of his benefit payment and the amount of his monthly bills.  He personally would pay his household bills and was capable of managing financial affairs.  He remained employed as a mail carrier full time and he had poor social interaction with his fellow employees.  The examiner diagnosed the Veteran with PTSD, chronic, severe and assigned a GAF score of 49.  The examiner indicated that the Veteran's PTSD symptoms interfered with his concentration, mood and soundness of sleep and produced psychological and physiological reactions, which negatively impacted his quality of life.  They also interfered with his ability to enjoy leisure activities or to attend crowded venues without experiencing undue anxiety.  Additionally, his symptoms elicited undue anxiety toward nonthreatening stimuli in his home and work environment, resulting in undue distress, sleep disturbance and interpersonal conflict.  The examiner opined that the symptoms restricted his ability to enjoy family activities, leisure activities or function in a workplace setting without seeking solitude. For example, the Veteran stated that he was unable to accompany his spouse and children to a local amusement park because of his discomfort in crowds.  The examiner described the Veteran's prognosis as fair.

The examiner further commented that the signs and symptoms of the Veteran's PTSD did not result in total occupational and social impairment and also did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  The examiner did find that the Veteran's symptoms resulted in reduced reliability and productivity, noting the inability to participate in family social activities, poor marital relationship, persistent suicidal ideation, complaints of poor sleep, feeling tired and having little energy feeling down, depressed or hopeless and having difficulty concentrating.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's disabilities  has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  PTSD

PTSD is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Code 9411.

A 50 percent rating is warranted if the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name. Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (indicating that the Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation).

In the instant case, the evidence does not establish that the Veteran's PTSD is severe enough to warrant a higher, 70 percent rating.  Notably, the record does not contain evidence of obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control to a level of actual violence; spatial disorientation or neglect of personal appearance and hygiene.  Also, although the Veteran does have difficulty with relationships, it is not shown that he is entirely unable to establish and maintain them.  In this regard, he remains married, has been shown to have a decent relationship with his children and still maintains contact with his father and brothers.  

Also, while some level of suicidal ideation and a general difficulty in adapting to stressful circumstances have been shown, these problems, along with the Veteran's other psychiatric symptoms, have not been shown to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this regard, the Veteran has continued to work full time, has been able to maintain a basic level of family relations and has shown adequate judgment and thinking.  Accordingly, despite his difficulty in finishing his college degree and his problems with mood, the Board does not find that his PTSD results in occupational and social impairment with deficiencies in most areas.  Instead, the Board finds that the level of severity of the PTSD is more compatible with occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  This conclusion was specifically supported by the January 2010 VA examiner's findings.  Also, the findings from the earlier VA examinations showed similar or better levels of functioning.  

Additionally, the GAF scores assigned to the Veteran are most compatible with this level of impairment.  Notably, aside from the earlier GAF score of 59 assigned in August 2007, the Veteran has been assigned scores of 45 and 49.  GAF scores between 40 and 49 are generally indicative of serious symptoms  (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  Thus, these scores are compatible with the Veteran's severe overall  level of PTSD, manifested by suicidal ideation and significant difficulty with serious impairment in social functioning.   Also even assuming that the scores could be considered compatible with assignment of a higher, 70 percent rating, the Veteran's overall level of functioning, as shown by his ability to work full time, maintain family relationships, manage finances, think clearly and function independently, is still most compatible with the assignment of the lower, 50 percent rating.        


B.  Right Shoulder Disability

The Veteran's right shoulder disability has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion of the arm.  Under that code, a 20 percent rating is warranted for limitation of the major or minor arm at shoulder level.  A higher evaluation of 30 percent is warranted for limitation of motion of the major arm midway between the side and shoulder level. A 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

In the instant case, the range of motion of the Veteran's right arm has not been shown to be limited to less than 120 degrees of forward flexion or abduction.  Accordingly, the motion has not been shown to be limited to midway between the side and the shoulder so as to warrant a higher, 30 percent rating.  The Board also notes that even considering the point at which the Veteran has experienced pain during range of motion, the forward flexion or abduction has not been shown to be less than 80 degrees, which also indicates a greater range of motion than midway between the side and shoulder.  Accordingly, even when considering pain, a higher 30 percent rating is not warranted under Code 5201.

The Board has also considered whether application of any other Codes for rating shoulder or clavicle disability might result in assignment of a higher rating.  However, as the highest available rating for impairment of the clavicle or scapula under Code 5203 is 20 percent, a higher rating is not possible under this code.  Additionally, as ankylosis and other impairment of the humerus are not shown, Codes 5200 and 5202 are not applicable.  38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, as noted above, even when considering objective findings of painful motion, the Veteran's right shoulder range of motion has not been shown to be sufficiently limited to warrant a higher, 30 percent rating.  Also, the VA examination findings indicate that range of motion was not subject to any significant additional limitation on repetitive motion.  Additionally although the Veteran does have difficulty with pain and is subject to a restriction against heavy lifting, he has still been able to continue working full time as a mail carrier and has also been able to continue to complete chores around the home such as mowing the lawn and washing the car (albeit with short breaks to reduce his level of pain).  With this retained level of function, the Board finds that the Veteran is adequately compensated for his functional loss by the existing 20 percent rating.  

C.  Right first metatarsal disability

The Veteran's residuals of open reduction internal fixation of the right first metatarsal with degenerative changes and limitation of motion have been rated under Code 5283 for malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling. 38 C.F.R. § 4.71a.

Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The evidence of record does not show that the Veteran's right metatarsal disability is more than moderate in degree.  He has been shown to experience a range of symptoms due to the disability, including right foot weakness as compared to the left, stiffness in the region of the first metatarsal cuneiform joint, especially with initial weight bearing following periods of rest, some level of reported fatigue and lack of endurance, and painful range of motion of the first metatarsophalangeal joint and metatarsal joints.  He also has reported some level of pain at rest.  Additionally, X-rays have shown some arthritic changes at the right first cuneiform joint.  These symptoms do result in some functional limitations in that the Veteran is no longer able to participate in sports; must take breaks while doing his postal route; and can stand for only 20 to 30 minutes and walk for only 1/4 mile before experiencing pain.   However, given that the Veteran is still able to maintain full time employment as a postal carrier and given that he is still able to perform walking and standing chores at home such as mowing the lawn and washing his car, the Board finds that a moderately severe level of impairment is not shown.  In this regard, the May 2008 VA examiner specifically found that although the Veteran's symptoms did cause a degree of adverse effect with weight bearing activities, no obvious findings of debilitation were noted.  Further, although the December 2009 VA examiner more generally indicated that the right metatarsal disability limited the Veteran's range of motion and daily activities, there is no indication that these overall limitations are more than moderate in degree.  Accordingly, a higher, 30 percent rating, for moderately severe malunion or nonunion of the metatarsal bones is not warranted under Code 5283.  Consequently, there is also no basis for assignment of a 30 percent rating for moderately severe impairment of the foot under Code 5284.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the Board notes that although the Veteran was noted to experience flare ups monthly, with increased pain; more generally experiences pain during motion and at rest; and also experiences some level of weakness on repetition, along with mild fatigue, such limitations are best described as moderate in degree and are therefore compatible with the existing 10 percent rating.   

D.  All Disabilities

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claims should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's symptoms of PTSD, right shoulder disability and right foot disability are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his psychiatric disability, shoulder disability or foot disability is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

A rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression is denied.  

A rating in excess of 20 percent for residuals of right shoulder distal clavicle resection is denied.   

A rating in excess of 10 percent for residuals of open reduction internal fixation of the right first metatarsal with degenerative changes and limitation of motion is denied. 


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required:  There must be a decision by the RO, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the Veteran in a statement of the case (SOC), and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a February 2010, rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.  While the Veteran submitted a statement in March 2010, the case was at the Board and so no subsequent SOC was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the holding in Manlincon.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for sleep apnea and including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


